DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on June 26, 2020 and preliminary amendment filed on December 01, 2021.  In virtue of this preliminary amendment, claims 1-20 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/2021, 6/24/2021 and 10/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howald et al. (US 2019/0272306).
With respect to claim 10, Howald discloses in figure 1 a radio frequency (RF) system comprising: a radio frequency (RF) power source (122, e.g., a RF power supply) configured to power a load (108, e.g., a plasma chamber or a plasma load) with an RF signal (130, 132, e.g., RF signal, RF pipe, RF cable, RF line or RF wire); an RF pipe (132, e.g., a RF cable) comprising an inner conductor (paragraph 0030, e.g., an RF transmission line 132 which includes an RF rod as an inner conductor) and an outer conductor (paragraph 0030, e.g., an RF transmission line 132 which includes an RF rod and an RF outer conductor) connected to a reference potential node (having nodes 140, 128 or 126 formed as a reference potential node thereof) coupling the RF power source to the load (see figure 1); and a first voltage sensor (124, e.g., a voltage sensor) disposed axisymmetrically around an axis (the RF cables 132 or 130 having an axis where the sensor 124 formed around thereof) of the RF pipe carrying the RF signal, the first voltage sensor being configured to monitor the voltage of the RF signal (see figure 1 and paragraph 0030, e.g., “a sensor 124 … a voltage sensor”).

    PNG
    media_image1.png
    637
    932
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howald et al. (US 2019/0272306) in view of Choi et al. (US 2010/0148769).
With respect to claim 11, Howald discloses all claimed limitations, as expressly recited in claim 10, except for specifying that a second voltage sensor disposed symmetrically around the RF pipe, wherein the first voltage sensor is located at a first location on the axis of the RF pipe, the second voltage sensor is located at a second location on the axis of the RF pipe.
Choi discloses in figures 1-2 a RF system comprising an RF pipe (200), a first sensor (411) and a second voltage sensor (415) disposed symmetrically around the RF pipe, wherein the first voltage sensor is located at a first location (L1) on the axis of the RF pipe, the second voltage sensor is located at a second location (L2) on the axis of the RF pipe (see figure 2 and paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Howald with a second sensor as taught by Choi for the purpose of monitoring an over current or voltage to protect the load thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image2.png
    433
    696
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A radio frequency (RF) system comprising … “a current sensor aligned to a central axis of the RF pipe carrying the RF signal, the current sensor being configured to monitor the current of the RF signal, the current sensor comprising a conductive half-loop disposed proximate the RF pipe, the conductive half-loop comprising a first end and an opposite second end, the current sensor being configured to output an output signal between the first end and the second end; … a gallery disposed within the sensor casing and outside the outer conductor of the RF pipe, wherein the current sensor is disposed in the gallery; and a slit in the outer conductor of the RF pipe to expose the current sensor to a magnetic field due to the current of the RF signal in the inner conductor of the RF pipe”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-9 would be allowable as being dependent on claim 1).
A method of measuring a radio frequency (RF) signal, the method comprising “having a current sensor aligned to an axis of an RF pipe carrying an RF signal, the current sensor being disposed in a gallery that is disposed within a sensor casing and outside an outer conductor of the RF pipe, the sensor casing being disposed around the RF pipe, the current sensor comprising a conductive half-loop, the conductive half-loop comprising a first end and an opposite second end” …, in combination with the remaining claimed limitations as claimed in independent claim 16 (claims 17-20 would be allowable as being dependent on claim 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Turner – US 7,403,764
Prior art Valcore, Jr. et al. – US 2016/0118227
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 11, 2022